Citation Nr: 1434712	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  The propriety of the reduction from 40 percent to a 30 percent rating for bilateral hearing loss, effective April 1, 2011.  

2.  Entitlement to an increased rating for bilateral hearing loss.  

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2012.  A transcript of that hearing is of record and associated with the claims folder.  

In May 2014, a letter was received from the Veteran's attorney, indicating that the Veteran claims that his bilateral hearing loss is worse and that the Veteran requests an increased rating for bilateral hearing loss.  This issue is inextricably intertwined with the issue of a TDIU on appeal and is therefore separately reflected on the title page.  See Harris v. Derwinski, 1 Vet. App. 180 (19991).  

The issues of entitlement to a TDIU and increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.

FINDING OF FACT

In reducing the disability rating for bilateral hearing loss, the RO met all the due process requirements in executing such a reduction; and the decision to reduce the rating was properly substantiated by the evidence of record, to include the findings of VA examinations that reflected that the criteria for a 40 percent rating were no longer met.  


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's bilateral hearing loss from 40 percent to 30 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(e)(i); 3.159, 3.344, 4.85, Diagnostic Code (DC) 6100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).   

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Inasmuch as the issue of reduction of rating for bilateral hearing loss involves rating reduction rather than rating increase, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)(i), which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012). See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations).

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 40 to 30 percent for the Veteran's service-connected bilateral hearing loss were properly carried out by the RO.  The RO notified the Veteran of a proposed rating reduction in January 2010.  The Veteran was notified in a letter of that month and he was provided a copy of the rating decision which provided a detailed explanation about the RO's proposed action.  The RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO also gave the Veteran 30 days to request a predetermination hearing.  The RO took final action to reduce the disability rating in a January 2011 rating decision.  The RO informed the Veteran of this decision by letter dated January 19, 2011.  The reduction was not made prior to 60 days from the notification of the denial.  The reduction was effective April 1, 2011.  The notice and procedural protections of 3.105(e) were clearly met.  

Additionally, the Veteran was provided an opportunity to set forth his contentions regarding his rating reduction during a predetermination hearing.  He withdrew his desire to testify at this hearing.  He later testified at a Travel Board hearing in August 2012.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the person that chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2012 Travel Board hearing, the VLJ identified the issue on appeal.  The Veteran demonstrated, through his testimony, an understanding of what was necessary to show a reduction was not warranted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for a restored rating.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the reduction claim based on the current record. 

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Propriety of the Reduction

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).   

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).  

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates the average pure tone sensitivity threshold (derived from the sum of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds (in decibels) and of speech discriminations (in percentages).  Level I represents essentially normal acuity, with Level XI representing profound deafness.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a).  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.  

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  

As discussed above, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him the requisite time period to request a hearing and to respond.  

By way of history, service connection for bilateral hearing loss was granted by rating decision of June 2007.  A 30 percent rating was awarded, effective November 27, 2006.  Then, by rating decision of August 2009, the rating for bilateral hearing loss was increased from 30 percent to 40 percent, effective March 3, 2009.  In October 2009, the Veteran filed a claim for TDIU based upon his service-connected disabilities, to include hearing loss.  By rating decision of January 2010, the RO proposed to reduce the Veteran's rating for hearing loss from 40 percent to 30 percent.  The TDIU was also denied.  Based on the evidence of record, by rating decision of January 2011, the rating of 40 percent for hearing loss was reduced to 30 percent, effective April 1, 2011.  The 30 percent rating has been in effect since that time.  

The Veteran's 40 percent disability rating for bilateral hearing loss was in effect for less than 5 years later.  The 40 percent rating for the Veteran's service-connected bilateral hearing loss was in effect from March 3, 2009 to April 1, 2011.  The provisions of 38 C.F.R. § 3.344(a), therefore, do not apply.  The provisions of 38 C.F.R. § 3.344(c) are applicable, however.  Under that regulation, a reexamination disclosing improvement, in the Veteran's bilateral hearing loss disability will warrant a reduction in rating.  Here, as will be discussed in greater detail below, the reduction was proper.  

The Veteran was seen by VA in March 2007.  He gave an occupational history of two years as a policeman and 22 years of employment with the railroad.  He stated that he was exposed to significant noise during his employment with the railroad.  He also indicated that he consistently wore hearing protection and annual hearing screening and conservation programs were maintained.  

Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
65
70
75
95
RIGHT
65
60
60
65

Average pure tone thresholds were 62 in the right ear, and 76 in the left ear.  The Maryland CNC word list revealed 72 percent on the right and 66 percent on the left.  The diagnosis was bilateral hearing loss.  

By intersecting the column in Table VI for average puretone decibel loss falling between 58 and 65 with the line for percent of discrimination from 60 to 66, the resulting numeric designation for the right ear is level V.  By intersecting the column in Table VI for average puretone decibel loss falling between 74 and 81 with the line for percent of discrimination from 60 to 66, the resulting numeric designation for the left ear is level VII.  The Veteran's  right ear is assigned a level VI hearing acuity combined with level VII hearing acuity for the left ear equates to a 30 percent evaluation.  38 C.F.R. § 4.85, Table VII.  

Pursuant to 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI of Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  

Pursuant to Table VIa, the pure tone threshold average for the right ear is assigned a IV.  According to Table VIa, the puretone threshold for the left ear is assigned a level VI.  When level IV and level VI are combined, this equates to a 20 percent evaluation.  Since the hearing impairment designation results in a higher rating under Table VI, the Veteran was not rated under exceptional patterns of hearing impairment under 38 C.F.R. § 4.86a.  He does not meet the requirements for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(b) (pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

The Veteran underwent a VA audiology examination in June 2009.  He indicates that he used amplification on a full-time basis.  He also described significant difficulty with speech discrimination.  

Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
70
75
75
95
RIGHT
70
70
65
65

Average pure tone thresholds were 68 in the right ear, and 79 in the left ear.  The CNC word list revealed 74 percent on the right and 70 percent on the left.  

By intersecting the column in Table VI for average puretone decibel loss falling between 66 and 73 with the line for percent of discrimination from 68 to 74, the resulting numeric designation for the right ear is level VI.  By intersecting the column in Table VI for average puretone decibel loss falling between 74 and 81 with the line for percent of discrimination from 68 to 74, the resulting numeric designation for the left ear is level VI.  The Veteran's  right ear is assigned a level VI hearing acuity combined with level VI hearing acuity for the left ear equates to a 30 percent evaluation.  38 C.F.R. § 4.85, Table VII.  

According to Table VIa, the puretone threshold average for the right ear is assigned a V.  The puretone threshold for the left ear is assigned a level VII.  When level V and level VII are combined, this too, equates to a 30 percent evaluation.  There is no benefit in rating under exceptional patterns of hearing impairment under 38 C.F.R. § 4.86a, since the rating is the same.  

By rating decision of August 2009, the RO increased the Veteran's 30 percent rating to 40 percent, effective February 2009.  

In October 2009, the Veteran filed a claim for a TDIU.  

In November 2009, the Veteran underwent a VA audiology examination.  He denied any change in his military or occupational hearing history.  He continued to report significant difficulty hearing in environments with conflicting noise, on the telephone, and in all of his daily efforts.  

Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
70
75
80
95
RIGHT
65
70
60
65

Average pure tone thresholds were 65 in the right ear, and 80 in the left ear.  The CNC word list revealed 72 percent on the right and 70 percent on the left.  

By intersecting the column in Table VI for average puretone decibel loss falling between 58 and 65 with the line for percent of discrimination from 68 to 74, the resulting numeric designation for the right ear is level V.  By intersecting the column in Table VI for average puretone decibel loss falling between 74 and 81 with the line for percent of discrimination from 68 to 74, the resulting numeric designation for the left ear is level VI.  The Veteran's  right ear is assigned a level V hearing acuity combined with level VI hearing acuity for the left ear equates to a 20 percent evaluation.  38 C.F.R. § 4.85, Table VII.  

However, according to Table VIa, the puretone threshold average for the right ear is assigned a V and the puretone threshold for the left ear is assigned a level VII.  When level V and level VII are combined, this too, equates to a 30 percent evaluation.  Therefore, it is more beneficial to rate the Veteran's hearing loss under exceptional patterns of hearing impairment under 38 C.F.R. § 4.86a, since the rating under the Table VIa provides a 30 percent rating instead of a 20 percent rating.  

After the rating was proposed to be reduced from 40 percent to 30 percent, the Veteran underwent another VA audiology examination in January 2012.  

Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
70
75
80
100
RIGHT
70
70
65
70

Average pure tone thresholds were 69 in the right ear, and 81 in the left ear.  The Maryland CNC word list revealed 78 percent on the right and 60 percent on the left.  
By intersecting the column in Table VI for average puretone decibel loss falling between 66 and 73 with the line for percent of discrimination from 76 to 82, the resulting numeric designation for the right ear is level IV.  By intersecting the column in Table VI for average puretone decibel loss falling between 74and 81 with the line for percent of discrimination from 60 to 66, the resulting numeric designation for the left ear is level VII.  The Veteran's  right ear is assigned a level IV hearing acuity combined with level VII hearing acuity for the left ear equates to a 20 percent evaluation.  38 C.F.R. § 4.85, Table VII.  

However, according to Table VIa, the puretone threshold average for the right ear is assigned a V and the puretone threshold for the left ear is assigned a level VII.  When level V and level VII are combined, this equates to a 30 percent evaluation.  Therefore, it is more beneficial to rate the Veteran's hearing loss under exceptional patterns of hearing impairment under 38 C.F.R. § 4.86a, since the rating under the Table VIIa provides a 30 percent rating instead of a 20 percent rating.  

The Veteran testified at a Travel Board hearing before the undersigned VLJ in August 2012.  The Veteran testified that he did not believe that the RO had reconciled his hearing examinations.  He stated that he believed they looked at one report in isolation and used it to reduce his rating for his hearing loss.  He testified that his hearing loss prevents him from understanding clear orders and he misinterprets words.  While working on the railroad, he could not always hear an incoming train which was a very dangerous situation.  

As to the initial question as to whether the reduction from 40 percent to 30 percent was proper, the Board finds that the evidence clearly shows the reduction was proper.  When reviewing all of the VA audiology examinations from March 2007, June 2009, November 2009, and January 2012, all of the examinations showed the Veteran warranted no more than a 30 percent rating based on any of the examination findings.  The June 2009 VA examination report, used to determine that the Veteran warranted a 40 percent rating, was misinterpreted by the RO.  When evaluating the Veteran's right ear, the RO used the left ear decibel losses at 3000 and 4000 Hertz instead of the actual left ear decibel losses at those frequencies, which resulted in findings indicative of a 40 percent rating.  When using the appropriate findings of the left and right ear, those findings clearly show a rating indicative of 30 percent.  Although there was no showing of improvement, the Veteran's hearing has been static throughout the entire ratings.  His puretone thresholds and speech discrimination consistently warranted the assignment of a 30 percent rating.  

The Veteran was provided all of the appropriate procedural considerations warranted to reduce the rating for bilateral hearing loss from 40 percent to 30 percent disabling.  The RO notified him of a proposed rating reduction in January 2010.  He was notified in a letter of that same month and he was provided a copy of the rating decision which provided a detailed explanation about the RO's proposed action.  The RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO also gave him 30 days to request a predetermination hearing.  The RO took final action to reduce the disability rating in a January 2011 rating decision.  The RO informed the Veteran of this decision by letter dated January 19, 2011.  The reduction was not made prior to 60 days from the notification of the denial.  The notice and procedural protections of 3.105(e) were clearly met.  

Additionally, a review of the entire record using examination reports conducted in accordance with VA regulations requiring Maryland CNC speech discrimination test and a puretone audiometry test do not support the assignment of a rating greater than 30 percent at any time during the appeal period.  

The Veteran states that his hearing loss is worse than his current rating reflects.  He complains of difficulty communicating .  However, under the law, VA may only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  In the context of the evaluation of service-connected hearing loss, the United States Court of Appeals for Veterans Claims (Court) has observed that rating criteria are employed through "mechanical application," as applied to clinical test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Stated another way, the determining factor in the evaluation of hearing impairment is not the Veteran's subjective determination of hearing loss or the use of hearing aids; it is the audiological test results.  

In sum, the evidence is against a rating greater than 30 percent for bilateral hearing loss.  

In reaching this conclusion, the Board has considered the provisions set forth in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court, noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).  Thus, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

No assertion has been made that the VA examinations failed to address the functional effect the Veteran's hearing loss had on his life.  Therefore, the functional effects of his hearing loss disability are adequately addressed by the record, are adequately addressed under Martinak, and sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The criteria provides for higher ratings, as has been explained thoroughly herein.   The current 30 percent rating adequately describes the severity of the Veteran's symptoms for this disability exhibited by the examinations during the appeal period.  Given that the applicable schedular criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization or interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22. at 111.   


ORDER

The reduction from 40 percent to 30 percent disabling for the Veteran's service-connected bilateral hearing loss, was proper, and thus the Veteran's appeal is denied.  


REMAND

Further development is necessary in this appeal.  

In May 2014, the Veteran claims that his bilateral hearing loss is more severe than it is currently rated.  He maintains that his hearing has worsened and he presented an April 2014 VA audiology examination report performed in connection with his hearing aid checks and maintenance.  A review of the examination does not show that a Maryland CNC controlled speech discrimination test was performed in connection with this examination.  Pursuant to 38 C.F.R. § 4.85, an examination for hearing impairment for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Therefore, a VA audiology examination in accordance with 38 C.F.R. § 4.85, must be performed.  

Additionally, the Veteran continues to claim a TDIU, indicating that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013).  In this regard, the Veteran's TDIU claim was denied as his bilateral hearing loss was decreased from 40 percent to 30 percent, and he no longer met the scheduler criteria required for a TDIU.  However, during the appellate period, his posttraumatic stress disorder was increased from 30 percent to 50 percent disabling, effective March 2012.  The schedular criteria have therefore been met, and his claim should have been reevaluated.  

Moreover, the Veteran has indicated that he is no longer employed and has retired from the railroad due to disability.  He stated that railroad retirement is considered under similar criteria as for Social Security Administration (SSA) disability retirement.  Therefore, the medical records used to determine his railroad retirement should be sought, and if obtained, associated with the claims folder.  At the June 2009 VA examination, the Veteran also indicated that he was receiving SSA disability benefits.  This should be clarified with the Veteran and if he is receiving SSA disability benefits, records pertinent thereto should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO.  

2.  After obtaining the appropriate release of information from the Veteran, the RO should seek to obtain a copy of the decision and the medical records used to determine his entitlement to railroad retirement benefits.  If obtained, those medical records should be associated with the claims folder.  

3.  The RO should clarify with the Veteran whether he is receiving SSA disability benefits.  If so, a copy of the disability decision, and all medical records relied upon, should be obtained and associated with the claims folder.

4.  Following completion of the above, the Veteran should be scheduled for a VA audiology examination to determine the nature and severity of his bilateral hearing loss disability.  The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All indicated studies deemed necessary should be conducted.  The examination report should include a detailed account of all symptomatology found to be present. The examination should be performed in accordance with 38 C.F.R. § 4.85 (2013) and should include discussion of functional effects of the Veteran's hearing loss..  

5.  The RO shall then consider the TDIU issue in light of all of the evidence of record.  In so doing, the RO may proceed with any additional development deemed necessary, including the procurement of VA examinations and/or opinions, in order to determine whether the Veteran's service-connected disabilities, alone or in the aggregate, result in impairment sufficient to render the Veteran unable to secure or follow substantially gainful employment.  

6.  After completion of the above, the issues of entitlement to an increased rating for bilateral hearing loss and TDIU should be adjudicated.  If any issue remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given the opportunity to respond to the SSOC.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


